Appeal from two orders of the Family Court, Orange County, both dated February 28, 1973 and made after a hearing, one adjudging appellant as being a juvenile delinquent and the other ordering him placed in the custody of the Otisville School for Boys. Orders reversed, on the law and the facts, without costs, and petition dismissed. In our opinion, the evidence adduced at the hearing did not establish appellant’s guilt beyond a reasonable doubt. Shapiro, Acting P. J. Gulotta, Christ, Brennan and Benjamin, JJ., concur.